Hill, J.
1. The bill of exceptions in this case will not be dismissed in this court, on motion of the defendant in error, on the ground that the question raised by the bill of exceptions has become moot for the alleged reason that the judge of the district court of the United States for the northern district of Georgia has denied the homestead of the plaintiff in error, and that no appeal has been taken from the decision denying the exemption, and that the time allowed by law within which to file such appeal has expired.
2. “A creditor holding a waiver of exemption from his debtor, but having no lien, may apply for a stay of discharge in a court of bankruptcy, and the State court will impound the property set apart in a court of bankruptcy upon the claim for exemption, and subject it to the plaintiff's demand when he obtains a lien. Bowen v. Keller, 130 Ga. 31 (60 S. E. 174, 124 Am. St. R. 164); Bell v. Dawson Grocery Co., 120 Ga. 628 (48 S. E. 150)." McBride v. Gibbs, 148 Ga. 380, 384 (96 S. E. 1004). Applying the principle ruled above to the facts of this ease, the court did not err in granting an injunction and in appointing a receiver.

Judgment affirmed.


All the Justices concur.

Hatcher & Hatcher, for plaintiff in error.
McGutchen, Bowden & Gaggslatter, contra.